NONPRECEDENTIAL DISPOSITION 
                     To be cited only in accordance with Fed. R. App. P. 32.1 
 

                     United States Court of Appeals
                                           For the Seventh Circuit 
                                           Chicago, Illinois 60604 
                                                        
                                            Argued May 22, 2018 
                                            Decided June 7, 2018 
                                                        
                                                    Before 
 
                                       JOEL M. FLAUM, Circuit Judge 
                                        
                                       KENNETH F. RIPPLE, Circuit Judge 
                                        
                                       ROBERT W. GETTLEMAN, District Judge* 
 
Nos. 17‐3422 & 17‐3571 
 
DAVID BIELFELDT and KAREN WALES,                                Appeals from the United States District 
       Plaintiffs‐Appellants,                                   Court for the Central District of Illinois. 
                                                                 
       v.                                                       No. 1:15‐cv‐1419 
                                                                 
LEE C. GRAVES, et al.,                                          Jonathan E. Hawley, 
       Defendants‐Appellees.                                    Magistrate Judge. 
 
                                                    O R D E R 

        Lee Graves and David Bielfeldt founded ELM One Call Locators, Inc. (“ELM”) as 
50/50  Class  A  shareholders;  they  were  also  the  sole  directors  of  the  company.  Graves 
served as the Chief Executive Officer, defendant James Bourazak was corporate secretary, 
and  plaintiff  Karen  Wales  was  a  minority  Class  B  shareholder.  At  the  time  of 
incorporation,  ELM,  Bielfeldt,  and  Graves  entered  into  a  Class  A  Stock  Restriction 
Agreement  (“SRA”).  Article  VIII,  Section  8.02  of  the  SRA  requires  that  Bielfeldt  and 
Graves  each  consent  to  certain  “Major  Event[s],”  including,  as  relevant  to  this  appeal, 
“the issuance of debt or equity interests in the Company.” Section 8.03 states that “[i]f 
either  Bielfeldt  or  Graves  requests  in  writing  that  the  other  consent  to  a  Major  Event, 
                                                 
            * Of the Northern District of Illinois, sitting by designation. 
Nos. 17‐3422 & 17‐3571                                                                   Page 2 
 
consent shall be deemed given if the requesting party receives no written response within 
thirty (30) days after the receipt of such written request by the other party.” Also relevant, 
Article VII of the SRA obliges ELM to notify every Class A shareholder in writing and 
disclose certain information at least thirty days before issuing stock or equity. 
         
        At  the  end  of  2013,  ELM  faced  a  liquidity  shortfall.  To  prevent  ELM  from 
defaulting on its liability insurance and to meet payroll obligations, Graves personally 
contributed approximately $1.8 million to the company. On January 16, 2014, Graves sent 
an email to Bielfeldt about the liquidity situation and possible funding options. Graves 
said that his “[f]irst and preferred option” was for Bielfeldt “to come up with $900K to 
equalize our contributions and risk.” However, he stated “[i]f this option is not preferred 
then let’s have your ownership valued and work on an exit strategy.” He then said, “if 
you have another option, please let me know as I value our friendship and would like to 
see  this  worked  out.”  Despite  various  communications  that  ensued,  Bielfeldt  never 
addressed Graves’s additional capital contribution. As a result, on May 12, 2014, Graves 
sent Bielfeldt a letter pursuant to Section 8.02 of the SRA requesting consent for an equity 
issuance. Bielfeldt received Graves’s letter but did not respond in writing. 
 
        At  some  point  after  thirty  days  elapsed,  Graves  took  steps  to  issue  himself 
additional shares of ELM (the “Issuance”), significantly diluting Bielfeldt’s and Wales’s 
ownership  interests.  Bielfeldt  and  Wales  then  filed  suit  against  Graves,  ELM,  and 
Bourazak; they claimed the Issuance violated Section 10(b) of the Securities Exchange Act 
of  1934,  15  U.S.C.  §  78b(j)  (“10b‐5”),  and  the  Racketeer  Influenced  and  Corrupt 
Organizations Act (“RICO”), 18 U.S.C. § 1961–68. Plaintiffs also brought state law claims. 
In response, defendants brought a counterclaim seeking a declaratory judgment that the 
Issuance was valid. After both parties moved for summary judgment on the declaratory 
judgment  claim,  the  district  court  invited  defendants  to  file  a  motion  for  summary 
judgment on the federal claims as well. ELM accepted that invitation, and on October 26, 
2017, the district court granted that motion.1  The court declined to exercise supplemental 
jurisdiction  over  the  remaining  claims  and  counterclaims,  and  terminated  the  case. 
Plaintiffs now appeal. We review de novo a district court’s grant of summary judgment, 
                                                 
            1   Neither 
                    Bourazak  nor  Graves  explicitly  joined  ELM’s  second  summary  judgment  motion. 
However, the district court did not err in terminating the case as to all defendants. ELM was on common 
ground with Bourazak and Graves, the court invited all defendants to move for summary judgment, and 
plaintiffs had an opportunity to respond. See Fed. R. Civ. P. 56(f); see also Acequia, Inc. v. Prudential Ins. Co. 
of Am., 226 F.3d 798, 807 (7th Cir. 2000) (“[W]here one defendant succeeds in winning summary judgment 
on a ground common to several defendants, the district court may also grant summary judgment to the 
non‐moving defendants, if the plaintiff had an adequate opportunity to argue in opposition.”). 
Nos. 17‐3422 & 17‐3571                                                                           Page 3 
 
construing  all  facts  and  drawing  all  reasonable  inferences  in  favor  of  the  non‐moving 
party. See C.G. Schmidt, Inc. v. Permasteelisa N. Am., 825 F.3d 801, 805 (7th Cir. 2016). 
         
        “Rule 10b–5 … prohibits the making of any untrue statement of material fact or 
the  omission  of  a  material  fact  that  would  render  statements  made  misleading  in 
connection with the purchase or sale of any security.” In re HealthCare Compare Corp. Sec. 
Litig., 75 F.3d 276, 280 (7th Cir. 1996). Plaintiffs argue defendants’ failure to include the 
terms  of  the  Issuance  in  the  May  12th  letter  constituted  a  material  misstatement  or 
omission. But unlike Article VII, Article VIII’s Major Event’s provision is not subject to 
any  specific  disclosure  requirements;  thus  defendants  were  not  required  to  include 
anything other than notice of the Major Event in the letter. Moreover, Bielfeldt’s failure 
to respond to the May 12th letter in writing within thirty days is the equivalent of consent 
under Section 8.03 of the SRA. Accordingly, plaintiffs’ 10b‐5 claim fails. 
         
        To prevail under RICO, plaintiffs must show that defendants participated in an 
enterprise’s affairs “through a pattern of racketeering activity.” Brouwer v. Raffensperger, 
Hughes & Co., 199 F.3d 961, 963 (7th Cir. 2000). A pattern requires the completion of at 
least  two  predicate  acts.  Id.;  see  18  U.S.C.  §  1961(5).  Here,  there  was  only  one  alleged 
activity—the single issuance of equity—so there could be no “pattern.” Moreover, there 
was no racketeering. As the district court explained, “[d]efendants committed no fraud, 
misstatements, or omissions concerning the issuance of equity to Graves.” Rather, after 
Graves  funded  the  company,  he  allowed  Bielfeldt  an  opportunity  to  maintain 
proportional  ownership  and  provided  Bielfeldt  with  information  about  the  additional 
capital contribution. Bielfeldt simply failed to respond to the May 12th letter.2 
 

                                                                                                 AFFIRMED. 




                                                 
            2  Because we affirm the judgment of the district court, we also affirm the district court’s award of 

costs to defendants. See Fed. R. Civ. P. 54(d)(1).